       Case 18-61398-grs           Doc 60        Filed 07/29/19 Entered 07/29/19 15:18:40                    Desc Main
                                                 Document      Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                          LONDON DIVISION


         IN RE:   Revis Shepherd
                  Theresa Ann Shepherd                                        Case Number:      18-61398
                  Debtors


                                      ORDER SUSTAINING OBJECTION TO CLAIM


                     The Trustee having filed an objection to claim #14-1 filed by NISSAN MOTOR ACCEPTANCE,

              and the court being sufficiently advised, IT IS ORDERED:

                     The objection is SUSTAINED.

                     This order shall apply to any amended claim filed after the trustee's objection.


              Copies to:


              NISSAN MOTOR ACCEPTANCE                                        OWENS, JR., FRED
              P O BOX 660366                                                 Served Electronically Via ECF
              DALLAS, TX 75266-0366



              UNITED CONSUMER FINANCIAL SERVICE
              via ECF
              ,




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                    Signed By:
                                                                    Gregory R. Schaaf
                                                                    Bankruptcy Judge
                                                                    Dated: Monday, July 29, 2019
                                                                    (grs)
